     Case 3:17-cv-01230-BAS-AHG Document 188 Filed 02/08/21 PageID.3941 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
        JAIRO CERVANTES, et al.,                       CONSOLIDATED ACTIONS:
11
                                       Plaintiffs,     Case No. 17-cv-1230-BAS-AHG
12            v.                                       Case No. 18-cv-1062-BAS-AHG
13      SAN DIEGO POLICE CHIEF
        SHELLEY ZIMMERMAN, et al.,                     ORDER DENYING PLAINTIFFS’
14                                                     MOTION TO RE-TAX COSTS
15
                                     Defendants.
                                                       (ECF No. 185)
16
        BRYAN PEASE,
17
                                        Plaintiff,
18            v.
19      SAN DIEGO COUNTY SHERIFF
        WILLIAM GORE, et al.,
20
                                     Defendants.
21

22          Following Defendants’ successful summary judgment motion, County Defendants
23    were awarded costs in the amount of $7,696.75 and City Defendants were awarded costs
24    in the amount of $10,046.41. (ECF No. 184.) Plaintiffs now file a Motion for Re-taxation
25    of these Costs. (ECF No. 185.) Defendants oppose. (ECF Nos. 186, 187.) For the reasons
26    stated below, the Court DENIES Plaintiffs’ request to reconsider the costs awarded.
27

28

                                                 -1-
                                                                               17cv1230 / 18cv1062
     Case 3:17-cv-01230-BAS-AHG Document 188 Filed 02/08/21 PageID.3942 Page 2 of 6



 1    I.    BACKGROUND
 2          The claims in these consolidated civil rights actions arise from protests at a campaign
 3    rally for then presidential candidate Donald Trump at the San Diego Convention Center.
 4    (Fourth Amended Complaint (“FAC”), ECF No. 89.) Plaintiffs sued San Diego Police
 5    Department (“SDPD”) officials, including then SDPD Chief of Police, Shelley
 6    Zimmerman (“the City Defendants”), and San Diego Sheriff’s Department (“SDSD”)
 7    officials, including Sheriff William Gore (“the County Defendants”), for violating their
 8    civil rights by preventing their peaceful assembly and arbitrarily arresting peaceful
 9    protesters. (Id.)
10          The City Defendants and the County Defendants were slightly differently situated:
11    the County Defendants merely provided back-up and assisted the City Defendants with
12    booking individuals into custody post-arrest. Both the City Defendants and the County
13    Defendants brought separate Motions for Summary Judgment (“MSJ”). (ECF Nos. 127,
14    127.) Plaintiffs then brought Cross MSJ. (ECF No. 139.)
15          In their MSJ, the City Defendants cited to depositions taken of Plaintiffs Sanchez,
16    Goodman, Cervantes, Goodman, and Pease. (ECF No. 126.) The City Defendants also
17    cited depositions of City Defendants Zimmerman, Radasa, and Euler, and of witnesses
18    Sharki, Sharp, and Myers. (Id.) In their MSJ, the County Defendants cited to the
19    depositions of Plaintiff Steinberg, as well as County Defendant Cinnamo, City Defendants
20    Zimmerman and Radasa, and witness Sharki. The County Defendants also relied heavily
21    in their MSJ on a compilation video, including clips and screenshots taken from this video,
22    of the protests and arrests. (Id.) Plaintiffs, in their Cross MSJ, cited depositions of
23    Plaintiffs Cervantes, Goodman, Sanchez, and Steinberg. (ECF No. 139.) Plaintiffs also
24    cited depositions of Defendants Cinnamo, Euler, and Maraschiello, as well as witnesses
25    Boudreau, Miller, Myers, Sharki, and Sharp. (Id.)
26          The Court granted the County Defendants’ MSJ in its entirety, granted the City
27    Defendants’ MSJ in part, and dismissed the remaining state law claims filed by the City
28

                                                  -2-
                                                                                  17cv1230 / 18cv1062
     Case 3:17-cv-01230-BAS-AHG Document 188 Filed 02/08/21 PageID.3943 Page 3 of 6



 1    Defendants without prejudice to refiling the claims in state court. (ECF No. 171.) The
 2    court denied Plaintiffs’ Cross MSJ. (Id.)
 3          The City Defendants and the County Defendants filed separate requests for costs
 4    (ECF Nos. 173, 175), both of which were objected to by Plaintiffs. (ECF Nos. 177, 181.)
 5    After a hearing, the Court Clerk taxed costs in the amount of $10,046.41 to the City
 6    Defendants and $7,696.75 to the County Defendants. (ECF Nos. 183, 184.) This motion
 7    ensued. (ECF No. 185.)
 8    II.   LEGAL STANDARD
 9          Under the Federal Rules of Civil Procedure, costs, other than attorney’s fees, should
10    be awarded to the prevailing party in an action. Fed. R. Civ. P., Rule 54(d). Thus, “there
11    is a presumption that the prevailing party will be awarded its taxable costs.” Dawson v.
12    City of Seattle, 435 F.3d 1054, 1070 (9th Cir. 2006). “To overcome this presumption, a
13    losing party must establish a reason to deny costs.” Id. “There is a ‘prevailing party’ when
14    there has been a ‘material alteration of the legal relationship of the parties.’” Miles v. State
15    of Calif., 320 F.3d 986, 989 (9th Cir. 2003).
16          Specifically, under this district’s local rules, “[i]t is the custom of the Court” to allow
17    “costs incurred in connection with taking depositions including . . . the cost of an original
18    and one copy of any deposition . . . necessarily obtained for use in the case.” CivLR 54.1
19    (b)(3)(a). Similarly, this district customarily allows costs of copies “necessarily obtained
20    for use in the case” if the copies “were used as court exhibits, either admitted into evidence,
21    or attached to a motion.” CivLR 54.1(b)(6)(a)(2). However, “if the depositions were
22    merely useful for discovery [as opposed to necessary for use in the case], then they [are]
23    not taxable items and their expense should [be] borne by the party taking them as incidental
24    to normal preparation for trial.” Independent Iron Works, Inc. v. U.S. Steel Corp., 322 F.2d
25    656, 678 (9th Cir. 1963).     Expense of a copy of a party’s own depositions taken by an
26    adversary should be allowed as costs because it might be used to impeach the party at trial
27    and thus was clearly necessary for use in the case. Id.
28

                                                    -3-
                                                                                      17cv1230 / 18cv1062
     Case 3:17-cv-01230-BAS-AHG Document 188 Filed 02/08/21 PageID.3944 Page 4 of 6



 1           Finally, costs are customarily awarded for the costs of videotapes and other visual
 2    aids used as exhibits “if such exhibits are reasonably necessary to assist the jury or the
 3    Court in understanding the issues at trial.” CivLR 54.1(b)(7)(a).
 4    III.   ANALYSIS
 5           In this case, the Court granted the County Defendants’ MSJ. The Court also granted
 6    in part the City Defendants’ MSJ and dismissed the remaining state law claims against the
 7    City Defendants without prejudice. And, finally, the Court denied Plaintiffs’ Cross MSJ.
 8    This was clearly a “material alteration of the legal relationship of the parties,” and the
 9    parties agree that, therefore, the Defendants are the prevailing parties entitled to costs.
10           Plaintiffs, however, object to the costs awarded for deposition transcripts and to the
11    costs awarded to the County Defendants for video-production of the video compilation
12    attached to the County Defendants’ MSJ.
13           A.    Request by the City Defendants
14           The City Defendants requested costs for the original deposition transcript plus one
15    certified copy of each Plaintiff’s deposition, as well as the deposition of Plaintiff’s expert
16    David Myers. The City Defendants cited to each of these depositions in their MSJ and the
17    Court finds they were not merely useful for discovery but “necessarily obtained for use in
18    the case.” Thus, Plaintiffs’ objections to recovery of costs for these deposition transcripts
19    is denied.
20           Similarly, the City Defendants requested costs for one certified copy of each of their
21    named Defendants’ depositions including Zimmerman, Euler, Maraschiello, and Radasa.
22    Again, the City Defendants cited to the deposition transcripts of Zimmerman, Euler, and
23    Radasa in their MSJ. Plaintiffs’ Cross MSJ cited to Maraschiello’s deposition transcript.
24    All four of these deposition transcripts were “necessarily obtained for use in the case.”
25           Additionally, the City Defendants requested costs for one certified copy of the
26    depositions of Officers Sharki and Sharp. These officers testified about events that either
27    happened at the protest or at the command center. Their deposition testimony was cited
28

                                                   -4-
                                                                                    17cv1230 / 18cv1062
     Case 3:17-cv-01230-BAS-AHG Document 188 Filed 02/08/21 PageID.3945 Page 5 of 6



 1    both by the City Defendants in their MSJ and by the Plaintiffs in their Cross-MSJ. The
 2    deposition transcripts were necessarily obtained for use in the case.
 3          Finally, the City Defendants requested costs for the original plus one certified copy
 4    of the deposition transcript of witness Dawn Miller. Ms. Miller was a participant in the
 5    protest and had critical information about what went on during the protest. Her deposition
 6    transcript was cited by Plaintiffs in their Cross MSJ. As such, the City Defendants were
 7    entitled to the cost of copies of the deposition transcript as necessarily obtained for use in
 8    the case.
 9          B.     Request by the County Defendants
10          County Defendants requested costs for one certified copy of four of the five Plaintiffs
11    (Cervantes, Sanchez, Steinberg, and Pease), as well as Plaintiffs’ expert Myers. The
12    County Defendants cited to the deposition of Plaintiff Steinberg in their MSJ, and
13    Plaintiffs’ Cross MSJ cited the depositions of Cervantes and Sanchez, as well as their
14    expert Myers. Additionally, the City Defendants cited to the deposition of all five Plaintiffs
15    and the Plaintiffs’ expert Myers in their MSJ. The Court finds these deposition transcripts
16    were necessarily obtained for use in the case.
17          Additionally, County Defendants requested costs for a certified copy of their named
18    Defendant Cinnamo, which they cited in their MSJ. The Court finds this was necessarily
19    obtained for use in the case.
20          County Defendants also requested costs for one certified copy of the deposition
21    transcript of City Defendants Euler and Radasa. They cited to the Radasa transcript in their
22    MSJ, and Plaintiffs cited to the Euler transcript in their Cross MSJ. These were both
23    necessarily obtained for use in the case.
24          Finally, County Defendants request costs for one certified copy of the deposition
25    transcripts of witnesses Sharki, Sharp, and Boudreau. As discussed above, Sharki and
26    Sharp testified about events happening at the protest or the command center. Boudreau
27    testified about training given to County Defendants on unlawful assembly. The County
28    Defendants cited excerpts from the Sharki deposition in their MSJ, and Plaintiffs cited

                                                   -5-
                                                                                   17cv1230 / 18cv1062
     Case 3:17-cv-01230-BAS-AHG Document 188 Filed 02/08/21 PageID.3946 Page 6 of 6



 1    excerpts from all three depositions in their Cross MSJ. These depositions were necessarily
 2    obtained for use in the case.
 3          Plaintiffs also object to the $690.00 in costs submitted by County Defendants for
 4    preparation of the video excerpts prepared for submission to the Court as an exhibit for
 5    their MSJ, showing clips and stills of the protest. Plaintiffs do not argue that this video
 6    was not reasonably necessary to assist the Court in understanding the issues on MSJ.
 7    Instead, Plaintiffs argue that the County Defendants paid too much for this service. County
 8    Defendants submit an invoice from Seacoast Multimedia, detailing the costs of this service.
 9    Plaintiffs provide no evidence that the service could have been provided cheaper elsewhere.
10    Thus, Plaintiffs objection on this ground is overruled.
11    IV.   CONCLUSION
12          To the extent Plaintiffs object to the costs awarded Defendants for the costs of
13    depositions and for the costs of preparing the videotape exhibit, the objection is overruled
14    and the Motion to Re-tax Costs (ECF No. 185) is DENIED. Defendants provide adequate
15    support for their requests for costs. The Court finds these costs were all necessarily
16    obtained for use in the case. Therefore, as the prevailing party, Defendants are entitled to
17    these costs. The Court awards costs in favor of the City Defendants and against Plaintiffs
18    in the amount of $10,046.41, and in favor of the County Defendants and against Plaintiffs
19    in the amount of $7,696.75.
20          IT IS SO ORDERED.
21

22    DATED: February 8, 2021
23

24

25

26

27

28

                                                  -6-
                                                                                  17cv1230 / 18cv1062
